Citation Nr: 1828320	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  He was awarded a Purple Heart and a Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial 30 percent disability rating, effective September 20, 2007.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) addressing all four issues was issued in February 2010, and the Veteran filed a substantive appeal in March 2010. 

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  

In August 2014, the Board remanded the increased rating claim on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.  At that time, the Board also reopened a claim for service connection for a cervical spine disorder and additionally remanded that claim and a claim for service connection for lumbar spine disorder to the AOJ.

In June 2015, the AOJ issued a rating decision awarding a higher, 50 percent, rating for PTSD, effective December 4, 2014.  As the Veteran was not granted the full benefit sought, the matters of higher ratings for PTSD before and after December 4, 2014, remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 

In June 2016, the Board granted the Veteran a 50 percent disability rating for the pertinent period prior to December 4, 2014, but denied a disability rating in excess of 50 percent at any point.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2017, the Court issued a Memorandum Decision, setting aside the Board's August 2014 decision to the extent that it denied entitlement to a disability rating in excess of 50 percent for PTSD and that it declined to find that the issue of entitlement to a TDIU had been raised by the record, and remanding these matters to the Board for further proceedings consistent with the decision.  

As explained below, as the Veteran and his representative have asserted, and presented evidence indicating that the Veteran's PTSD symptoms adversely affect his ability to gain or maintain substantially gainful employment, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Also, the Board observes that the additional issues of the Veteran's entitlement to service connection for cervical spine disorder and lumbar spine disorder were again remanded by the Board to the AOJ in June 2016 for further evidentiary development.  The issues have not been returned to the Board and it appears that the AOJ is taking further action on them.  Thus, those matters are not currently before the Board, but may be the subject of a future Board decision if appropriate.

Additionally, while the Board acknowledges that the Veteran submitted a Rapid Appeals Modernization Program (RAMP) opt-in election form in April 2018, the appeal that is the subject of this decision had already been activated at the Board and is, therefore, no longer eligible for the RAMP program.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision granting an initial 70 percent but no higher rating for PTSD is set forth below.  The matter of the Veteran's entitlement to a TDIU due to PTSD is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Since the September 20, 2007, effective date of the award of service connection, the Veteran's PTSD symptoms have primarily included depression, sleep impairment, irritability and outbursts of anger with periods of violence, exaggerated startle response, trouble concentrating, hypervigilance, difficulty in establishing and maintaining effective relationships, difficulty in adapting to work and stressful circumstances, anxiety, suspiciousness, and obsessional rituals; and, collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood-the level of impairment contemplated in the 70 percent rating.
 
3.  The schedular criteria are adequate to rate the Veteran's PTSD at all points pertinent to this appeal.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial g of 70 percent rating for PTSD, from September20, 2007, are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A fully compliant, pre-adjudicatory AOJ letter was issued to the Veteran in October 2007, and provided him notice, explaining what information and evidence he must submit, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and December 2007 and December 2014 VA examination reports.  The Board notes that while October 2014 correspondence from the Veteran indicated that he was awarded Social Security Administration (SSA) disability benefits beginning in November 2007, he has specifically indicated that his physical problems presented a bigger concern with respect to his ability to work at the time he stopped working.  As such, a remand to obtain SSA records to specifically consider the severity of his PTSD claim is not necessary where the Board has ample evidence describing the severity of the Veteran's PTSD.  Cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Also of record and considered in connection with the claim is the transcript of the Veteran's Board hearing, along with various written statements from the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony on his PTSD during an April 2014 Board hearing.  During the hearing, the issues on appeal (to include the matter of a higher initial rating for PTSD) were identified, and, pertinent to this matter, testimony was elicited regarding the Veteran's symptoms, treatment, and whether his PTSD affected his employability.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered, and, as a result, additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).    

Pursuant to the Board's August 2014 remand, in September 2014, the AOJ sent the Veteran a letter requesting that he provide, or provide information and authorization for VA to obtain, additional evidence pertinent to the claims on appeal that were not currently of record.  No private treatment providers were identified.  Also pursuant to the August 2014 remand, in December 2014, the Veteran was scheduled for a psychiatric VA examination.  Moreover, in January 2015, the RO obtained and associated VA treatment records from the San Antonio VA Medical Center (VAMC).  Thereafter, the AOJ issued a rating decision increasing the rating for the Veteran's PTSD to 50 percent from December 4, 2014.  Thus, as the requested action has been substantially accomplished, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations have frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Turning to the pertinent evidence of record, during a December 2007 VA examination, the examiner determined that the Veteran had chronic PTSD with heavy alcohol usage, not meeting the full criteria for alcohol abuse.  At the examination, the Veteran reported that he lived with his wife, with no children, and that he got along well with both his wife and his siblings.  He stated that he last worked in September 2003 but had to stop because of health problems, to include leg problems caused by spinal stenosis.  He remarked that although he received a certification as a teacher, he never taught because he "did [not] want any of the symptoms to affect [him] in a classroom of kids."  He maintained that he thought about Vietnam almost every day and that he had nightmares about the war at least once a month.  He reported that certain sounds and smells, like the sound of helicopters and the smell of fuel, would trigger his memories, and that he became excited when he saw the news about the Iraq war.  While he was active at the Veterans of Foreign Wars (VFW), he "never took the top position" because he did not like to "mix with other people" or be "actively involved with them," and instead preferred to "sit back and look."  He related that he had memory problems, in that he could no longer remember the names of people he knew or specific events that happened in Vietnam.  He also stated that while he fell asleep quickly, he would wake up two to three times during the night and that it would take him a long time to fall back to sleep.  He explained that he used to get out of bed to check the windows and doors but that he had stopped doing so for about 10 years; although he slept with two weapons. 

The examiner noted that the Veteran had a "mostly negative range of affect, especially suffering from depression, anger, and hostility."  The examiner remarked that he "seemed quite honest, forthright, and reliable."  He was oriented to time, place, person, and purpose.  He had a casual appearance and was appropriately groomed.  His mood was "quite sad," his behavior was somewhat withdrawn but otherwise appropriate, and his affect was otherwise blunted.  He had normal speech, and his concentration, thought process, and recent and remote memory appeared to be intact.  There was no impairment of judgment or abstract thinking observed during the examination, and no panic attacks were described or noted.  He did describe some suspiciousness, especially around people he did not know.  There was no history of delusion, hallucination, or obsessional rituals, and no suicidal or homicidal ideations.  The examiner noted that he experienced recurrent recollections of Vietnam, recurrent distressing dreams, and intense distress at sensory events.  He had symptoms of avoidance, marked diminished participation in social activities, detachment from others, great anger and hostility, and a mostly negative range of affect.  He also had symptoms of increased arousal evinced by difficulty falling and staying asleep, irritability and outbursts of anger, exaggerated startled response, trouble concentrating, and hypervigilance.  

The examiner determined that the Veteran's PTSD symptoms were chronic and caused great difficulty socializing with others, and noted that, at the highest, he had a GAF score of 55 in the past year.  As concluding remarks, the examiner noted that the Veteran isolated himself and would withdraw when working, and that he had very great difficulty socializing appropriately with others as a result of his PTSD.  

During his April 2014 Board hearing, the Veteran testified that he suffered from anxiety attacks with no specific triggers.  He stated that he did not like being around crowds, that he always knew where the exits were located, and that he must always sit with his back to a wall when he goes to a restaurant.  He also reported that he had outbursts of anger or irritability, which he was experienced somewhat less frequently.  He stated that he stopped working in 2003 more due to his physical condition.  His wife testified that he became easily excitable and upset, such as when stuck in traffic or when he saw certain things on the news; she explained that he would start to scream and would have to get away from the situation.  She stated that he thrashed in his sleep and that they no longer sleep in the same bedroom partially because of his sleep disturbances.  She additionally described him as being verbally violent at home.  

The Veteran was afforded a more recent PTSD examination in December 2014.  During the examination, he stated that he still had a good relationship with his wife of 48 years, and that they did not have any children.  He reported that he and his wife went places together occasionally, and that he recently went out with a friend from the military, which rarely happened.  He also stated that he visits his nieces and nephews in Chicago about once a year.  He related that he was unemployed, primarily due to his medical problems, but that he was also irritable and angry with people when on the job.  He reported that currently he had distressing recollections of traumatic events; reactions to cues in the environment, such as the smell of fuel; avoidance behaviors, such as staying away from crowds because "it [is] too much close contact;" irritability; hypervigilance, such as waking up in the night to check his doors and locks; distressing dreams; and difficulty concentrating.  He also contended that he was forgetful of names of people, although he did not have difficulty learning and retaining new information, and that he generally feels tense during the day. 

The examiner found that the Veteran had PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The report noted that the Veteran exhibited symptoms of markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; problems with concentration; avoidance of or efforts to avoid distressing memories; and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings.  The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran actively exhibited symptoms of anxiety; suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work like setting.  

During the examination, the examiner noted that the Veteran was alert and oriented to time, place and person; dressed casual and appropriately; and that his verbal comprehension was good.  He had normal speech and there was no obvious indication of formal thought disorder, delusions, or visual or auditory hallucinations.  He had intact insight and judgment, and his thought processes were logical, linear, and goal directed.  His mood was euthymic with congruent affect, and he did not experience suicidal or homicidal ideation, or panic attacks.  The examiner assigned a GAF score of 59 for PTSD symptoms with increased anxiety and avoidance behaviors affecting functioning in the environment and quality of life, as well as some negative impact of symptoms of PTSD with irritability in an occupational environment.  The examiner concluded that the Veteran's "level of symptoms of PTSD are at about the same level as during previous evaluation in 2007."

Based on the consideration of the above-cited evidence, including the VA examination reports and the lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the collective lay and medical evidence indicates that an initial 70 percent rating is warranted for the entirety of the appeal period under consideration, but that no higher rating is warranted at any pertinent point.  

Throughout the entire period under consideration in connection with this claim, the evidence indicates that the Veteran's PTSD has remained relatively stable, and that his symptoms have consistently been shown to be similar in both type and extent, frequency or severity.  The December 2007 and December 2014 VA examiners described that the Veteran exhibited symptoms of irritability, outbursts of anger and hostility, markedly diminished participation in social activities, anxiety, suspiciousness, and obsessional rituals.  These symptoms were also prevalently described during his April 2014 Board hearing, where he reported having outbursts of anger or irritability, and his wife described his periods of verbal violence.

The Veteran has also reported experiencing distress at sensory events, such as flashbacks with the smell of fuel or the sounds of helicopters.  In addition, he also displayed symptoms of avoidance and detachment from others, as demonstrated by his statements in December 2007 that he did not like to "mix with other people" or be "actively involved with them," his April 2014 testimony that he did not like being around crowds, and his December 2014 statements that he avoided crowds.  Likewise, in December 2007 and December 2014, he described memory impairment, such as forgetting names of people he knew and events that transpired in Vietnam.  He also suffered from sleep disturbances, such as difficulty falling and staying asleep; excitability, as evidenced by his December 2007 statements and his wife's April 2014 testimony that he became excited when watching the news about the war in Iraq; and obsessional rituals, as evinced by his testimony of always checking for exits and waking up at night to check doors and locks.  Notably, the December 2014 VA examiner opined that the Veteran's "level of symptoms of PTSD are at about the same level as during previous evaluation in 2007."

Thus, the Board finds that, since the September 20, 2007, effective date of the award of service connection, the Veteran's PTSD symptoms have primarily included depression, sleep impairment and disturbance, irritability and outbursts of anger with periods of violence, exaggerated startle response, trouble concentrating, hypervigilance, difficulty in establishing and maintaining effective relationships, difficulty in adapting to work and stressful circumstances, anxiety, suspiciousness, and obsessional rituals.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood-the level of impairment contemplated in the 70 percent rating.  To the extent that this conclusion appears to conflict with that of the December 2014 VA examiner regarding the assessment of the severity of the disability, the Board emphasizes that it is the actual symptoms shown, and not an assigned GAF score or examiner's assessment that provides the basis for the assigned rating.  38 C.F.R. § 4.126.  Moreover, to the extent that the examiner purports to indicate the rating that should be assigned, the Board notes that this question involves an adjudicative and not a medical determination.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

Notably, while the assigned GAF scores of 55 (in December 2007) and 59 (in December 2014) are indicative of moderate psychiatric disability symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, the Board notes that the December 2007 examiner indicated that this would be the highest score found, implying that a lower score may have been warranted at times during that year.  Nonetheless, the Board finds that the Veteran's symptoms most closely approximate the symptoms delineated in the criteria for a 70 percent rating under the General Rating Formula, as evinced by his impaired impulse control, evinced by unprovoked irritability with periods of violence, and his difficulty in adapting to stressful circumstances, including in a work or a work like setting.  

The Board further finds that for this period, the Veteran was not shown to experience practically any of the symptoms listed in the criteria for a 100 percent rating as examples of those of the type and extent, frequency, and/or severity result in total occupational and social impairment.  He has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  While the December 2007 VA examiner noted that he had great difficulty socializing appropriately, he was not found to have grossly inappropriate behavior.  Additionally, while he reported having memory loss, forgetting names, directions or recent events, he has not been shown to have a memory loss for names of close relatives, his occupation, or his own name.  Furthermore, he has continued to be married to his wife of 48 years and he maintained associations with extended family, visiting such family in Chicago at least once a year, thus evincing social impairment due to PTSD less than at a total level.  Hence, the Board cannot find that the Veteran has experienced symptoms of the type and extent, frequency and/or severity (as appropriate) to warrant a 100 percent rating (for symptoms resulting in total occupational and social impairment). 

In sum, the Board finds that, since the September 20, 2007, effective date of the award of service connection, the Veteran's PTSD has resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the schedular 70 percent, but no higher, rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  The Board has not required such symptoms in affording the Veteran the benefit of the doubt and awarding the 70 percent rating for the entire appeal period.  However, as explained above, the Board has also found that that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the total occupational and social impairment as required for a 100 percent rating, at any relevant time.

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that at no point pertinent to the current claim for a higher rating has the Veteran's service-connected PTSD presented so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

A three-step analysis is used for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

If the rating criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

With respect to the first prong of Thun, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's service-connected PTSD at all points pertinent to the identified period on appeal.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between his symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as flashbacks and hypervigilance, which are not specifically enumerated.  See Mauerhan, supra. As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of the initial rating claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent schedular rating for PTSD are met, but that the preponderance of the evidence is against the assignment of the maximum 100 percent rating at any pertinent point.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the legal authority governing the payment of compensation.



REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining matter on appeal is warranted.

At the outset, the Board notes that, in Rice, 22 Vet. App. at 453-54, the Court held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence shows that the Veteran's PTSD results in his difficulty adapting to stressful circumstances, including in work or a work like setting.  During his December 2007 VA examination, the Veteran reported that his anger would get in the way of his jobs, and the examiner noted that his PTSD symptoms rendered him unable to pursue his originally planned career as a teacher.  During his December 2014 VA examination, he also reported that he would get irritable and angry with people when on the job.  Thus, the record sufficiently raises a claim for a TDIU due to service-connected disability in this appeal.  However, remand is required in order to obtain a formal TDIU claim from the Veteran documenting his employment history and educational experience.

Additionally, potentially relevant to the Veteran's TDIU claim, the Board notes that the evidence shows that the Veteran is in receipt of SSA disability benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, on remand, the AOJ should undertake appropriate action to obtain the Veteran's outstanding records associated with his SSA disability claim(s).

Further, while the record includes evidence indicating that the Veteran's PTSD symptoms have adversely affected aspects of his employment, the record, the record does not include sufficient, competent evidence fully addressing his PTSD on his ability to perform the mental acts required for employment.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a remand of this matter to obtain medical findings as to the functional effects of the Veteran's service-connected PTSD on his ability to perform the mental acts required for employment would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Hence, on remand, the AOJ should arrange to obtain such findings from a psychiatrist or psychologist, based on claims file review, if possible.  The AOJ should arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for a TDIU due to PTSD.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See id.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through July 2015.  Accordingly, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since July 2015.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the TDIU claim on appeal (particularly, as regards private (non-VA) treatment and/or employment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include arranging for any further medical examination(s) and/or otherwise obtaining any additional medical opinion(s)) prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish the Veteran with a formal TDIU claim form (VA Form 21-8940), and ask that he complete and return the form, identifying his employment activities since September 11, 2007, and his educational experience.  Ensure that he receives appropriate VCAA notice for a claim of entitlement to a TDIU, and that appropriate development for the TDIU claim takes place in accordance with his submissions.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  After all records have been obtained, and/or the above has been completed, arrange for review of the Veteran's record by an appropriate psychiatrist or psychologist, or to address the Veteran's claim for a TDIU due to PTSD. 

Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated clinician, and the opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  

Based on any examination of the Veteran and review of the record, the clinician should describe the functional effects of the Veteran's service-connected PTSD on his ability to perform the mental acts required for gainful employment. 

In providing this description, the physician should describe what types of employment activities would be limited because of the service-connected PTSD, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the clinician should consider all medical and lay evidence, to include private and VA treatment records, VA examination reports, and statements provided by the Veteran.

The clinician should also consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders.

Complete, clearly stated rationales for the conclusions reached must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


